Allowance notice 
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/22 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 7/18/2022 is being considered by the examiner. All the references cited therein have been considered by the examiner. It is in the examiner’s opinion the arts of the record taken alone or in combination do not teach the steps of claim 1 for the reasons discussed below.

Claim status
4.	In the claim listing of 7/18/22 claims 1-3, 6-8, 10-14, and 16-20 are pending in this application. Claims 4-5, 9, 15 and 21-38 are canceled.



Declaration by Dr. White under 37 CFR1.132
5.	The declaration under 37 CFR 1.132 filed on 7/18/202 is sufficient to overcome the rejection of claims 1-3, 6-8, 10-14, 16-17 and 20 based upon the rejection over Sampson in view of Wanunu.
	In the declaration Dr. White in section 6 states that Sampson does not disclose or suggest the method recited in pending claims , which uses the modified polynucleotide to improve the single molecule accuracy and signal to noise ratio of each molecule measurements but rather Sampson teaches improving consensus accuracy and consensus signal to noise ratio by reducing the secondary structure and increasing the number of molecules sequenced through the nanopore and consensus accuracy is not the same as single molecule accuracy (Declaration sections 7 and 8).
 
Withdrawn Rejections and Response to the Remarks
6.	Claims 1-3, 6-8, 10-14, 16-17 and 20 are rejected under 35 USC 103 as being unpatentable over Sampson in view of Wanunu and rejection of claims 18-19 under 35 USC 103 as being unpatentable over Sampson in view of Wanunu and further in view of Turner have been withdrawn in view of persuasive arguments made by the applicant similar to the one made in the declaration (Remarks, pgs. 6-11).
7.	As discussed in the final office action mailed on 2/16/22, the ODP rejection of instant claims 1-3, 6-8, 10-14 and 16-20 over claims 1-16 of10,669,578 has been withdrawn in view of filing the terminal disclaimer on 1/5/22 and its acceptance by the office on 1/7/22.

Examiner’s comment
8.	Claims 1-3, 6-8, 10-14, 16-17 and 20 have been renumbered as claims 1-16 and presented in the same order as presented by the applicant.

Conclusion
9.	Claims 1-3, 6-8, 10-14, 16-17 and 20 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634